IN THE SUPREME COURT OF THE STATE OF DELAWARE

LIMELIGHT NETWORKS, INC.,                     §
                                              §   No. 138, 2017
       Plaintiff Below,                       §
       Appellant,                             §
                                              §   Court Below: Court of Chancery
       v.                                     §   of the State of Delaware
                                              §
AKAMAI TECHNOLOGIES, INC.,                    §   C.A. No. 2017-0035-SG
                                              §
       Defendant Below,                       §
       Appellee.                              §

                                Submitted: October 11, 2017
                                Decided:   October 12, 2017

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                       ORDER

       This 12th day of October 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its bench opinion dated March 21, 2017.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice



1
 Limelight Networks, Inc. v. Akamai Technologies, Inc., C.A. No. 2017-0035-SG (Del. Ch. Mar.
21, 2017).